892 N.E.2d 993 (2007)
PEOPLE State of Illinois, appellant,
v.
Terant PEARSON, appellee.
No. 100545.
Supreme Court of Illinois.
January 9, 2007.
Motion by appellant to dismiss appeal as moot. Motion allowed. The appeal is dismissed. The motion to direct the appellate court to vacate its judgment in People v. Pearson 356 Ill.App.3d 390, 292 Ill.Dec. 663, 826 N.E.2d 1099 (2005), is allowed. In the exercise of this court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in People v. Pearson 356 Ill.App.3d 390, 292 Ill.Dec. 663, 826 N.E.2d 1099 (2005).
Order entered by the Court.
BURKE, J., took no part.
Motion by appellee to dismiss appeal as moot. Motion denied as moot.
Order entered by the Court. BURKE, J., took no part.